


110 HR 2769 IH: Miner Health Enhancement Act of

U.S. House of Representatives
2007-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2769
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2007
			Mr. George Miller of
			 California (for himself, Mr.
			 Rahall, Ms. Woolsey,
			 Mr. Murtha,
			 Mr. Kucinich,
			 Mr. Chandler,
			 Mr. Hare, Mr. Bishop of New York,
			 Mr. Mollohan,
			 Mr. Payne,
			 Mr. Holt, Mr. Sarbanes, and Mr. Yarmuth) introduced the following bill; which
			 was referred to the Committee on Education
			 and Labor
		
		A BILL
		To establish improved mandatory standards to protect and
		  enhance the health of miners.
	
	
		1.Short titleThis Act may be cited as the
			 Miner Health Enhancement Act of
			 2007.
		2.Sense of
			 congressIt is the sense of
			 Congress that—
			(1)essential
			 standards to protect miner health established by the Federal Mine Safety and
			 Health Act of 1977 are out of date after 40 years, posing a significant threat
			 to miner safety and health; and
			(2)whereas the
			 Secretary of Labor has failed in recent years to adequately fulfill the
			 Secretary’s obligations under the Federal Mine Safety and Health Act of 1977
			 (30 U.S.C. 801 et seq.) to update these standards, additional Congressional
			 intervention is needed.
			3.Air
			 contaminantsSection 101 of
			 the Federal Mine Safety and Health Act of 1977 (30 U.S.C. 811) is amended by
			 adding at the end the following:
			
				(f)Notwithstanding the other requirements of
				this section, not later than 30 days of the enactment of the Miner Health
				Enhancement Act of 2007, the National Institute for Occupational Safety and
				Health (NIOSH) shall forward to the Secretary its Recommended Exposure Limits
				(RELs) for chemical and other hazards to miners, along with the research data
				and other necessary information. Within 30 days of receipt of this information,
				the Secretary shall require the Mine Safety and Health Administration (MSHA) to
				adopt such recommended exposure limits as the Permissible Exposure Limits
				(PELs) for application in the mining industry. NIOSH shall annually submit to
				the Secretary any additional or revised recommended exposure limits for all
				hazardous substances utilized in the mining industry, and the Secretary shall
				be obligated to adopt such exposure limits as PELs for application in the
				mining industry within 30 days of receipt of such information. Nothing in this
				subsection shall limit the ability of NIOSH to make such recommendations more
				frequently than 1 time per year, nor limit MSHA from establishing requirements
				for chemical and other substances in the mining industry that are more
				comprehensive and protective than those established pursuant to this subsection
				and in accordance with the other requirements of this
				section.
				.
		4.AsbestosSection 101 of the Federal Mine Safety and
			 Health Act of 1977 (30 U.S.C. 811) is further amended by adding at the end the
			 following:
			
				(g)The health standard for asbestos
				established by the Occupational Safety and Health Administration that is set
				forth in section 1910.1001 of title 29, Code of Federal Regulations, or any
				subsequent revision of that regulation, shall be adopted by the Mine Safety and
				Health Administration for application in the mining industry not later than 30
				days of the enactment of the Miner Health Enhancement Act of
				2007.
				.
		5.Hazard
			 communicationSection 101 of
			 the Federal Mine Safety and Health Act of 1977 (30 U.S.C. 811) is further
			 amended by adding at the end the following:
			
				(h)Unless and until
				there is additional rulemaking pursuant to the requirements of this section,
				the Secretary shall apply the provisions of the interim final rule of October
				3, 2000, concerning hazard communication, in lieu of the final rule of June 21,
				2002, concerning hazard
				communication.
				.
		
